In 1913 the lots involved in this proceeding had been registered under the Torrens Act. (Ill. Rev. Stat. 1945, *Page 555 
chap. 30, par. 45, et seq.) Having been registered in accordance with the provisions of said statute, transfers and further proceedings had to be as provided in the act. Sections 47 et seq.
(par. 91 et seq.) deal with the transfer of real estate which had been registered under the prior provisions of the act. The pertinent part of section 47 is that upon filing the deed or other instrument of transfer in the registrar's office and the surrender of the duplicate certificate of title, and "upon its being made to appear to the registrar that the transferee [transferor] has the title or interest proposed to be transferred and is entitled to make the conveyance and that the transferee has the right to have such estate or interest transferred to him" the registrar shall, under such circumstances, issue a new certificate and an owner's duplicate certificate certifying the title to the estate or interest in the land conveyed to be in the transferee. He is required to note upon the original and duplicate certificate the date of the transfer, the name of the transferee and the volume and folium in which the new certificate is registered. Section 93 (par. 130) directs that when any person interested in registered land or any estate or interest therein or charge upon the same shall be entitled to have any certificate of title, memorial, or other entry upon the register canceled, removed, or modified, and the registrar shall fail to remove or modify the same upon request, the circuit court of the county where the land is registered, upon petition by the person interested, may make such order as will be according to equity in the premises. Section 94 (par. 131) of the act provides that any person aggrieved by the action of the registrar or by his refusal to act in any matter pertaining to the first registration of land or any estate or interest therein after the first registration of any transfer of or charge upon the same by filing or neglect or refusal to file any instrument or to enter or cancel any memorial or notation, *Page 556 
or do any other thing required of him by this act, may file his petition in the circuit court in the proceeding in which the land was registered making the registrar and other persons whose interest may be affected parties defendant. The court may enter a decree "according to equity in the premises and the purport of this Act. Nothing in this section contained shall bar such person from filing an original complaint or petition in such cases in equity in any court of competent jurisdiction."
The petition filed by appellants' predecessor in interest undertook to proceed under the provisions of this act to determine whether the deed from Bara Matanic to appellees was obtained by means of false and fraudulent representations, in violation of a fiduciary relation, and whether the grantor, Bara Matanic, had been overreached in the making of said transfer. It was alleged in paragraph 6 of the petition that no proper proof was presented to the registrar of titles that was consideration for said deeds and that, therefore, the certificates of title issued pursuant to the deeds made by Bara Matanic to appellees should be canceled and that the registrar, although requested, had refused to cancel the certificates. The prayer was general, that the court enter an order in accordance with the facts set forth. The matter was referred to an examiner of titles as provided by said act, and the evidence taken before him was before the court when the decree was entered.
I cannot agree with the majority opinion, for the reason that a proceeding under section 94, such as this, is limited in its scope to the provisions of the statute. Lawton v. Haas, 293 Ill. 220, was a proceeding under this section to compel the registrar to file a tax deed and enter a memorial thereof on the certificate of title. This court held that the proceeding under said section was one merely to compel the performance of a ministerial duty and not one to adjudicate anything concerning the title. In Purchase *Page 557 
v. Village of Desplaines, 324 Ill. 584, referring to the jurisdiction of the court when proceeding under said section 94, it was said, "The jurisdiction of the court is limited, under this proceeding, to determining whether the registrar has performed the duties required of him under the act or whether he has taken steps with respect to the title which are not authorized by the act * * *. The proceeding under section 94 is purely statutory and was not intended as a substitute for or to supersede other actions at law or in equity." Curtis v. Haas,298 Ill. 485, was a proceeding under section 94. The registrar was directed to cancel notations of delinquent special assessments voluntarily placed by him as memorials on the certificate of title. It was held that the only relief properly obtainable under the petition was the mere cancelation of the notations and that there was no adjudication of other matters respecting the liens.
The jurisdiction of the court in a proceeding under section 94 is to be distinguished from a proceeding under other provisions of the act which pertain to the initial registration of the property under the Torrens Act. My view is, that the only matters open for consideration in this proceeding were those which were authorized by sections 93 and 94 which pertain to the duties of the registrar. The duties of the registrar in reference to a transfer of property already registered are outlined in section 47 and there is nothing in that section as above noted, which authorizes him to proceed to an investigation of the questions which the petitioner undertakes to have adjudicated in this case. The questions which the majority opinion determines are, in my view, outside the scope of the statute. *Page 558